Head, Presiding Justice.
In a contempt action for failure to pay alimony (for the support of the minor children of the parties), the trial judge found that the defendant husband had not complied with the former judgment of the court, and that $550 was past due. This finding was demanded by the evidence. In the order holding the defendant in contempt it was provided that he might purge himself of contempt by the payment of $335. Under the evidence the trial judge did not abuse the discretion vested in him by law in holding the defendant in contempt.

Judgment affirmed.


All the Justices concur.

H. Dale Thompson, for plaintiff in error.
Paul J. Jones, Jr., Jones & Douglas, contra.